DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species I in the reply filed on 04/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8 and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group I, Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-11, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14, recites “the via pad” is unclear and indefinite since each of the first and second conductor patterns includes a via pad. As best understood, the examiner will interpret as “the via pad of one of the first and second conductor patterns”. The examiner suggests clarification.
Claim 2, lines 1-2, recites “the via pad” is unclear and indefinite since each of the first and second conductor patterns includes a via pad. As best understood, the examiner will interpret as “the via pad of one of the first and second conductor patterns”. The examiner suggests clarification.
Claim 3, line 3, recites “the via pad” is unclear and indefinite since each of the first and second conductor patterns includes a via pad. As best understood, the examiner will interpret as “the via pad of one of the first and second conductor patterns”. The examiner suggests clarification.
Claim 5, line 2, recites “the via pad” is unclear and indefinite since each of the first and second conductor patterns includes a via pad. As best understood, the examiner will interpret as “the via pad of one of the first and second conductor patterns”. The examiner suggests clarification.
Claim 6, line 2, recites “the via pad” is unclear and indefinite since each of the first and second conductor patterns includes a via pad. As best understood, the examiner will interpret as “the via pad of one of the first and second conductor patterns”. The examiner suggests clarification.
Claim 19, line 7, recites “the via pad” is unclear and indefinite since each of the first and second conductor patterns includes a via pad. As best understood, the examiner will interpret as “the via pad of one of the first and second conductor patterns”. The examiner suggests clarification.
Claim 20 recites “the support member includes a recess portion, having a half-circle shape, accommodating a portion of the via conductor” dependent on claim 1 is indefinite and unclear. As best understood, the examiner will interpret claim 20 to be dependent on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2014/0022041] in view of Jeong [U.S. Pub. No. 2016/0111194].
Regarding Claim 1 (see 112 rejection), Park et al. shows a coil component (Figs. 5-6 with teachings from Figs. 1-3), comprising: 
a body portion (10) including a magnetic material (Paragraphs [0044]-[0045]); 
a support member (30) disposed in the body portion (see Figs. 1-3); and 
first (41) and second (42) conductor patterns disposed on both sides of the support member (see Figs. 1-3), opposing each other (see Figs. 1-3), 
wherein the support member (30, see Fig. 6) has a recess portion (64, see Fig. 6) in a side surface thereof (see Fig. 6, element 30 has element 64 in a side surface of hole 63), 
a via conductor (conductive via, see Figs. 5-6, Paragraphs [0051], [0066], [0105], [0106], [0110]) is disposed in the recess portion and connects the first and second conductor patterns to each other (see Figs. 5-6, a conductive via disposed in element 64 and connects elements 41, 42 to each other, Paragraphs [0051], [0066], [0105], [0106], [0110]).
Park et al. does not explicitly show each of the first and second conductor patterns includes a via pad disposed in an end portion thereof to connect the first and second conductor patterns to the via conductor, the via pad having a line width greater than line widths of other portions of the first and second conductor patterns.  
Jeong shows an electronic component (Figs. 1-3) teaching and suggesting each of the first (41) and second (42) conductor patterns includes a via pad (43, 44) disposed in an end portion thereof (see Figs. 1-3, Paragraph [0034]) to connect the first (41) and second (42) conductor patterns to the via conductor (see Figs. 1-3, Paragraph [0034]), the via pad (43 or 44) having a line width (b) greater than line widths (a) of other portions of the first (41) and second (42) conductor patterns (see Figs. 1-3, see Table 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first and second conductor patterns includes a via pad disposed in an end portion thereof to connect the first and second conductor patterns to the via conductor, the via pad having a line width greater than line widths of other portions of the first and second conductor patterns as taught by Jeong for the device as disclosed by Park et al. to prevent short-circuits due to excess growth of the via pads and prevent open defect (Paragraph [0055], Table 1).
Regarding Claim 4, Park et al. shows the via conductor (conductive via, see Figs. 5-6, Paragraphs [0051], [0066], [0105], [0106], [0110]) has one side surface which is in contact with an inner wall of the recess portion, and another side surface which is not in contact with the inner wall of the recess portion (see Fig. 6, based on the structure of element 64, the conductive via will have one side surface which is in contact with an inner wall of element 64, and another side surface which is not in contact with the inner wall of element 64).  
Regarding Claim 9, Jeong shows a center portion of the support member (20) has a through-hole penetrating through the support member (see Figs. 1-3, Paragraph [0030]).  
Regarding Claim 10, Jeong shows the through-hole is filled with the magnetic material (see Figs. 1-3, Paragraph [0030]).
Regarding Claim 11, Park et al. shows the through-hole (63) is connected to the recess portion (64) to form a single hole (see Fig. 6, elements 63, 64 form a single hole).  

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jeong as applied to claim 1 above, and further in view of Watanabe et al. [U.S. Pub. No. 2014/0266547].
Regarding Claim 2, Park et al. in view of Jeong shows the claimed invention as applied above but does not show the via pad has a recess portion in which a portion of the side surface is open.
Watanabe et al. shows an electronic component (Figs. 6C-6F with teachings from Figs. 4A-5) teaching and suggesting the via pad (P1) has a recess portion (C1) in which a portion of the side surface is open (see Figs. 6C-6F, Paragraph [0070]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via pad has a recess portion in which a portion of the side surface is open as taught by Watanabe et al. for the device as disclosed by Park et al. in view of Jeong to suppress a bulge on the top surface of the conductor pattern in the upper layer and joint strength can be enhanced (Paragraph [0072]).
Regarding Claim 3, Watanabe et al. shows the via conductor (via conductor shown in Figs. 4C-5) is disposed in the recess portion of the supportDB1/ 105278588.1 Page 29member (recess portion of element LI1 shown in Figs. 4C-5) and the recess portion of the via pad, as one integral piece (see Figs. 6C-6F with teachings from Figs. 4C-5, via conductor  disposed in recess portion of element LI1 and recess portion C1 of element P1 as one integral piece).  
Regarding Claim 4, Park et al. in view of Jeong shows the claimed invention as applied above.
In addition, Watanabe et al. shows the via conductor (via conductor shown in Figs. 4C-5) has one side surface which is in contact with an inner wall of the recess portion, and another side surface which is not in contact with the inner wall of the recess portion (see Figs. 6C-6F with teachings from Figs. 4C-5, element P1 have a recess portion C1 so therefore the via conductor will have on side surface in contact with an inner wall of element C1 and another side surface which is not in contact with the inner wall of element C1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via conductor has one side surface which is in contact with an inner wall of the recess portion, and another side surface which is not in contact with the inner wall of the recess portion as taught by Watanabe et al. for the device as disclosed by Park et al. in view of Jeong to suppress a bulge on the top surface of the conductor pattern in the upper layer and joint strength can be enhanced (Paragraph [0072]).
Regarding Claim 5, Park et al. in view of Jeong shows the claimed invention as applied above but does not show the via conductor is disposed in the recess portion of the via pad.  
Watanabe et al. shows an electronic component (Figs. 6C-6F with teachings from Figs. 4A-5) teaching and suggesting the via conductor (via conductor shown in Figs. 4C-5) is disposed in the recess portion (C1) of the via pad (P1, see Figs. 6C-6F with teachings from Figs. 4A-5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via conductor is disposed in the recess portion of the via pad as taught by Watanabe et al. for the device as disclosed by Park et al. in view of Jeong to suppress a bulge on the top surface of the conductor pattern in the upper layer and joint strength can be enhanced (Paragraph [0072]).

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jeong as applied to claim 1 above, and further in view of Makino et al. [JP 2000-196240].
Regarding Claim 2, Park et al. in view of Jeong shows the claimed invention as applied above but does not show the via pad has a recess portion in which a portion of the side surface is open.
Makino et al. shows a device (Figs. 1-4) teaching and suggesting the via pad (55) has a recess portion (51) in which a portion of the side surface is open (see Figs. 1-4, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via pad has a recess portion in which a portion of the side surface is open as taught by Makino et al. for the device as disclosed by Park et al. in view of Jeong to have a compact design to reduce manufacture size and excellent conduction reliability (Abstract).
Regarding Claim 3, Makino et al. shows the via conductor (53) is disposed in the recess portion (51) of the supportDB1/ 105278588.1 Page 29member (one of element 1a-1e) and the recess portion (51) of the via pad (55), as one integral piece (see Figs. 1-4, element 53 disposed in recess portion 51 of one of element 1a-1e and recess portion 51 of element 55 as one integral piece).  
Regarding Claim 4, Park et al. in view of Jeong shows the claimed invention as applied above.
In addition, Makino et al. shows the via conductor (53) has one side surface which is in contact with an inner wall of the recess portion, and another side surface which is not in contact with the inner wall of the recess portion (see Figs. 1-4, element 53 have on side surface in contact with an inner wall of element 51 and another side surface which is not in contact with the inner wall of element 51).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via conductor has one side surface which is in contact with an inner wall of the recess portion, and another side surface which is not in contact with the inner wall of the recess portion as taught by Makino et al. for the device as disclosed by Park et al. in view of Jeong to have a compact design to reduce manufacture size and excellent conduction reliability (Abstract).
Regarding Claim 5, Park et al. in view of Jeong shows the claimed invention as applied above but does not show the via conductor is disposed in the recess portion of the via pad.  
Makino et al. shows a device (Figs. 1-4) teaching and suggesting the via conductor (53) is disposed in the recess portion (51) of the via pad (55, see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via conductor is disposed in the recess portion of the via pad as taught by Makino et al. for the device as disclosed by Park et al. in view of Jeong to have a compact design to reduce manufacture size and excellent conduction reliability (Abstract).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jeong as applied to claim 1 above, and further in view of Tashiro et al. [U.S. Patent No. 5,515,022].
Regarding Claim 6, Park et al. in view of Jeong shows the claimed invention as applied above but does not show a cross-sectional area of the via pad is 4 to 5 times a cross- sectional area of the via conductor.  
Tashiro et al. shows an inductor (Figs. 1-3) teaching and suggesting a cross- sectional area of the via pad (Col. 6, Lines 15-23, the pad of elements 31 or 32 have a width of 150 to 400 µm and length of 150 to 500 µm so that the cross-sectional area ranges from 22,500 to 200,000 µm2) is 4 to 5 times a cross-sectional area of the via conductor (Col. 6, Lines 39-48, element 35 have a diameter r1 ranges from 50 to 200 µm so that the cross-sectional area ranges from 1962.5 to 31,400 µm2, for example, having element 31 or 32 with a cross-sectional area between 22,500 µm2 to 200,000 µm2 such as 25,120 µm2, 31,400 µm2 is 4 to 5 times a cross-sectional area of element 35 at radius 40 µm, 50 µm, respectively, for example).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cross-sectional area of the via pad is 4 to 5 times a cross- sectional area of the via conductor as taught by Tashiro et al. for the device as disclosed by Park et al. in view of Jeong to improve impedance and improve production, product yield, reduced performance variation, and reduced change with time (Col. 6, Lines 8-15 and Lines 23-38).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a cross- sectional area of the via pad is 4 to 5 times a cross- sectional area of the via conductor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to improve impedance and improve production, product yield, and reduced performance variation based on design requirements.  In re Aller, 105 USPQ 233. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong [U.S. Pub. No. 2016/0111194] in view of Hashimoto [U.S. Pub. No. 2012/0062348].
Regarding Claim 19, Jeong shows a coil component (Figs. 1-3), comprising: 
a body portion (50) including a magnetic material (Paragraph [0021]); 
a support member (20) disposed in the body portion (see Figs. 1-3); and  DB1/ 105278588.1 
Page 33first (41) and second (42) conductor patterns disposed on both sides of the support member (see Figs. 1-3), opposing each other (see Figs. 1-3), wherein each of the first (41) and second (42) conductor patterns includes a via pad (43, 44) at an inner end thereof (see Figs. 1-3, Paragraph [0034]), a line width (b) of the via pad (43 or 44) being greater than line widths (a) of other portions of the first (41) and second (42) conductor patterns (see Figs. 1-3, see Table 1), 
via pads (43 or 44) of the first (41) and second (42) conductor patterns are connected to each other through a via conductor (45) which penetrates a portion of the support member (see Figs. 1-3, Paragraph [0033]).
Jeong does not explicitly show a cross-sectional shape of the via conductor in a plane perpendicular to a stacking direction of the of the first and second conductor patterns is a half-circle.  
Hashimoto shows a coil device (Fig. 4A with teachings from Fig. 3) teaching and suggesting a cross-sectional shape of the via conductor (via conductor for element 14a) in a plane perpendicular to a stacking direction of the of the first (top element 2) and second (bottom element 2) conductor patterns (see Fig. 3 with teachings from Fig. 4A) is a half-circle (see Fig. 4A, Paragraph [0071]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cross-sectional shape of the via conductor in a plane perpendicular to a stacking direction of the of the first and second conductor patterns is a half-circle as taught by Hashimoto for the device as disclosed by Jeong to reduce manufacturing material while still able to facilitate electrical connection between coil patterns to improve coil characteristics (Paragraph [0032]).
Regarding Claim 20, Hashimoto shows the support member (1) includes a recess portion (14a), having a half-circle shape (Paragraphs [0071]-[0072]), accommodating a portion of the via conductor (see Fig. 4A, element 14a will have a half-circle shape in order to accommodate a portion of via conductor for element 14a).
In addition, having the support member includes a recess portion, having a half-circle shape, accommodating a portion of the via conductor would have been an obvious design choice in order to simplify design to obtain desirable operating characteristics based on design requirements. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Hashimoto as applied to claim 19 above, and further in view of Park et al. [U.S. Pub. No. 2014/0022041].
Regarding Claim 20, Jeong in view of Hashimoto shows the claimed invention as applied above.
In addition, Park et al. shows the support member (30) includes a recess portion (64), having a half-circle shape (see Fig. 6, element 64 have a half-circle shape), accommodating a portion of the via conductor (see Fig. 6, element 64 will have a half-circle shape in order to accommodate a portion of conductive via, see Figs. 5-6, Paragraphs [0051], [0066], [0105], [0106], [0110]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support member includes a recess portion, having a half-circle shape, accommodating a portion of the via conductor as taught by Park et al. for the device as disclosed by Jeong in view of Hashimoto to simplify design to reduce manufacture time while still achieving electrical connection between conductor patterns.
Moreover, having the support member includes a recess portion, having a half-circle shape, accommodating a portion of the via conductor would have been an obvious design choice in order to simplify design to obtain desirable operating characteristics based on design requirements. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Hashimoto as applied to claim 19 above, and further in view of Makino et al. [JP 2000-196240].
Regarding Claim 20, Jeong in view of Hashimoto shows the claimed invention as applied above.
In addition, Makino et al. shows the support member (one of element 1a-1e) includes a recess portion (51), having a half-circle shape (see Figs. 1-4, see English translation), accommodating a portion of the via conductor (53, see Figs. 1-4, one of element 1a-1e have a half-circle shape in order to accommodate a portion of element 53, see Figs. 1-4, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support member includes a recess portion, having a half-circle shape, accommodating a portion of the via conductor as taught by Makino et al. for the device as disclosed by Jeong in view of Hashimoto to simplify design to reduce manufacture time and have a compact design to reduce manufacture size and excellent conduction reliability (Abstract).
Moreover, having the support member includes a recess portion, having a half-circle shape, accommodating a portion of the via conductor would have been an obvious design choice in order to simplify design to obtain desirable operating characteristics based on design requirements. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837